Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 2, line 35, of the specification, “increease” is misspelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague because in line 8, the recitation of “tuned” is not clear as how the concentration of haemoglobin antibody in each test line has been modified to be considered a “particular concentration” to bind with haemoglobin in the sample fluid. Page 4, lines 9-16, of the instant specification teaches how each test line comprises a particular concentration of haemoglobin antibody that is “tuned” to bind with haemoglobin in a sample. But there is no disclosure of what this “tuning” entails to arrive at the “particular concentration”. Thus, the metes and bounds of the claim cannot be determined if one does not know how to arrive at this “particular concentration” of haemoglobin antibodies that are in each test line. 
Claim 3 is vague because it recites each test line indicates a percentage of haemoglobin in the sample fluid. But to obtain a percentage there has to be a ratio of 2 components. Claim 3 does not appear to recite any means for determining an amount of another component in the sample fluid to be able to calculate a percentage of haemoglobin relative to the other component. Its not clear how a test line by itself can indicate percentage of haemoglobin in the sample fluid. The same can be said for claim 4. 
Claim 5 is vague because in line 3, the recitation of “the visible markings” lacks antecedent support. Claim 5 is also vague as to how levels of blood glucose can be determined by percentages of haemoglobin when glycated haemoglobin is not being measured. Measuring a percentage of haemoglobin would not appear to provide a measure of blood glucose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaria (US 2003/0027222) in view of Plummer et al (US 2009/0305436, herein referred to as Plummer) or Zhang et al (CN105527425A, herein referred to as Zhang). 
Bagaria discloses a lateral flow test device for the detection of haemoglobin comprising a sample collection portion (24), a test line (26) and a control line (28). Figure 5 shows an embodiment with a conjugate pad (27) downstream of sample collection portion (24) that contains mobile colored particle labeled antibody specific for haemoglobin. Test line (26) contains immobilized antibodies specific for haemoglobin (see paragraphs [0013] – [0053]). 
Bagaria differs from the instant invention in failing to teach a plurality of test lines that contain increasing concentrations of antibodies for each successive test line in a downstream direction. 
Plummer and Zhang both teach lateral flow immunoassay test strips where their detection zones comprise a plurality of test lines that contain increasing concentrations of antibodies for each successive test line in a downstream direction to provide a visual quantitative determination of a desired analyte in a sample fluid (see Plummer, paragraphs [0042] - [0045] and Zhang under “the technical solution of the present invention” section). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of test lines that contain increasing concentrations of antibodies for each successive test line in a downstream direction, as taught Plummer and Zhang, in the lateral flow device of Bagaria because the plurality of test lines taught by Plummer and Zhang provides the advantage of a visual quantitative measurement of analyte present in a sample versus the qualitative result provided for in Bagaria.  A person of ordinary skill in the art reasonably would have expected success because Bagaria, Plummer, and Zhang are all directed to lateral flow immunoassay devices. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaria (US 2003/0027222) in view of Plummer et al (US 2009/0305436, herein referred to as Plummer) or Zhang et al (CN105527425A, herein referred to as Zhang). as applied to claim 1 above, and further in view of Pachl et al (US 6,399,293, herein referred to as Pachl). 
Bagaria, Plummer, and Zhang further differ from the instant invention in failing to teach antibodies for the detection of glycated haemoglobin. 
Pachl teaches a lateral flow device for the detection of glycated hemoglobin that employs glycated hemoglobin specific antibodies to label glycated hemoglobin for its detection (Col. 4, lines 6-62). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the glycated hemoglobin antibodies of Pachl in the lateral flow device of Bagaria, as modified by Plummer and Zhang, for the detection of glycated hemoglobin because the device of Bagaria is for immunoassays and one would use the appropriate antibody, such as the glycated hemoglobin antibodies of Pachl, to detect the desired analyte, such a glycated hemoglobin.  A person of ordinary skill in the art reasonably would have expected success because Pachl and Bagaria are both directed to lateral flow devices for immunoassays.

9.	Claims 3-5 are free of the prior art at this time in view of the 112(b) rejections set forth above. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	The following U.S. Patents show immunoassay device that include scales (visible markings) next to detection to provide analyte concentration determinations: 
	4,857,453; 4,999,285; 5,087,556; & 5,723,285
	U.S. 8,394,336 discloses a lateral flow device that determines glycated hemoglobin and total hemoglobin but lacks the plurality of test lines that contain different concentrations of hemoglobin antibodies. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L CHIN whose telephone number is (571)272-0815. The examiner can normally be reached Monday - Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



6/4/2022